1
                                                            JS-6
2
3
4
5
6
7
8                 UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
9
10 JOSHUA SCHWARTZ, an individual,      CASE NO: 8:18-cv-00387-CJC-JDE
11
            Plaintiff,                  ORDER GRANTING JOINT
12                                      STIPULATION FOR DISMISSAL
13     vs.                              WITH PREJUDICE OF ALL
                                        CLAIMS BROUGHT BY
14 DURHAM SCHOOL SERVICES, L.P.,        PLAINTIFF
15 a limited partnership; and DOES 1
   through 20 inclusive,
16
17            Defendants.
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE OF ALL
                        CLAIMS BROUGHT BY PLAINTIFF
1        The Court has considered the Parties’ Joint Stipulation for Dismissal with
2 Prejudice of all Claims Brought by Plaintiff filed by Plaintiff JOSHUA
3 SCHWARTZ and Defendant DURHAM SCHOOL SERVICES, L.P. and hereby
4 ORDERS the case dismissed with prejudice, with each party to bear its own
5 respective attorneys’ fees and costs.
6        All hearings on calendar, if any, are hereby vacated.
7
8        IT IS SO ORDERED.
9
10 DATED: March 22, 2019                  _____________________________________
11                                        Hon. Cormac J. Carney
                                          Judge of the United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            1
        [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH
                 PREJUDICE OF ALL CLAIMS BROUGHT BY PLAINTIFF
